Citation Nr: 0628783	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  94-15 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel






INTRODUCTION

The veteran had active military service from February 1975 to 
November 1985.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1993 rating decision.


FINDINGS OF FACT

1.  The evidence of record fails to show that the veteran is 
unemployable based on his service connected disabilities.

2.  The veteran failed to comply with the Board's remand 
instructions.


CONCLUSION OF LAW

The criteria for a TDIU are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Unemployability Determination

A TDIU may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of 
the Board, unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities.  If 
there is only one such disability, this shall be ratable at 
60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent disability or 
more. 38 C.F.R. § 4.16(a).  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
percentages referred to in this paragraph for the service-
connected disability or disabilities are met and in the 
judgment of the rating agency such service-connected 
disabilities render the veteran unemployable.  Marginal 
employment shall not be considered substantially gainful 
employment.  

The veteran has the following compensable service-connected 
disabilities: chest wall pain associated with scoliosis of 
the dorsal and lumbar spine with lumbosacral strain (rated as 
40 percent disabling), a depressive disorder secondary to his 
back condition (rated as 30 percent disabling), psoriasis 
(rated as 30 percent disabling), a left jaw fracture with 
malunion of the mandible (rated as 10 percent disabling), and 
hemorrhoids (rated as 10 percent disabling).  His combined 
rating is 80 percent.  As the veteran has multiple service-
connected disabilities which combine to more than 70 percent, 
and has a single disability rated at 40 percent, he meets the 
schedular criteria for a TDIU.  

The issue is then whether the veteran's service connected 
disabilities prevent him from either obtaining or maintaining 
substantially gainful employment.  However, the evidence of 
record fails to demonstrate that he is unemployable as a 
result of his service-connected disabilities.  

The veteran was employed recently, from April 2003 to March 
2005 by Verizon Wireless in its customer service division, 
but the reason for his departure from this job is unclear.  
Prior to the job with Verizon, the veteran served in the Air 
Force for ten years until 1985, then worked as a warehouse 
supervisor before going back to school and earning an 
associates degree in business.

In an effort to assist the veteran in developing his claim, 
the Board remanded the his claim in August 2004 with 
instructions that it was necessary for him to complete a VA 
Form 21-8940 (the formal application for TDIU benefits) in 
order to adjudicate his claim.  The veteran was then sent a 
letter in October 2005, providing him with the requisite 
form, and indicating that he should complete the form if he 
believed he qualified for a TDIU.  The record does not 
reflect that the veteran returned the form which would have 
showed, among other things, his employment history, the date 
he contends he became too disabled to work, any efforts he 
has made to find alternative employment, and the time he lost 
at his past jobs due to his disabilities.
 
The Board wishes to emphasize that, "[t]he duty to assist in 
the development and adjudication of a claim is not a one way 
street." Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  The veteran was 
asked to complete the form as the information solicited by 
the form was important in light of his past employment 
history, which included employment at Verizon at the time of 
the Board's remand.  

VA has acquired numerous VA outpatient treatment records for 
the veteran and the veteran was provided with several VA 
examinations.  However, while the treatment records note the 
veteran's periodic unemployed status, and address the 
treatment of his service connected disabilities and other 
additional ailments, they fail to address the veteran's 
employability, or, more specifically, indicate that he is 
unemployable based on his service connected disabilities.  

In March 2003, the veteran underwent several VA examinations, 
after which a number of different VA doctors opined that the 
veteran was not unemployable as a result of his service-
connected disabilities.  After an examination of the 
veteran's feet, (the veteran is service connected at a non-
compensable level for two toe fractures), an examiner opined 
that as far as the veteran's feet are concerned, there is no 
functional impairment that would interfere with his ability 
to obtain and/or maintain gainful employment based on his 
service connected disabilities.  After a psychiatric 
examination, an examiner opined that while the veteran's 
depression moderately affected his social and occupational 
functioning, it had not been to a level that should render 
him unemployable.  After a skin examination, the examiner 
opined that the veteran's psoriasis did not cause any 
significant degree of industrial impairment, and it did not 
interfere with the ordinary activities of employment.  After 
an examination of the veteran's back, the examiner opined 
that the veteran's scoliosis was 25 percent disabling, but he 
did not indicate that it rendered the veteran unemployable, 
and he noted that the veteran was gainfully employed.  While 
one examiner, after a general medical examination, also in 
March 2003, opined that the veteran was not employable as a 
result of his service connected disabilities, his opinion is 
contradicted both by the fact that the veteran was in fact 
gainfully employed by Verizon at the time his opinion was 
provided, and by the fact that at least four other examiners 
essentially came to the opposite conclusion.  

The records from the veteran's claim for Social Security 
Administration disability benefits have also been received.  
However, this evidence similarly fails to show that the 
veteran is unemployable based on his service-connected 
disabilities.  In his 1995 Social Security claim, the veteran 
submitted testimony by Dr. Hecker, an individual who 
identified himself as a "Vocational Expert/Rehabilitation 
Consultant," who opined that the veteran was unable to 
perform any substantial, gainful work activity.  
Nevertheless, the accuracy of this opinion is questionable 
for a myriad of reasons, not the least of which is the fact 
that the veteran was still gainfully employed in March 2005, 
nearly a decade after the consultant proclaimed him to be 
unable to perform any substantial, gainful work activity.  
The veteran was also able to complete four semesters at 
Spartanburg Technical College after Dr. Hecker gave his 
testimony.  

Regardless of these later developments, the Social Security 
judge also failed to find Dr. Hecker's testimony to be 
persuasive at the time it was submitted, as he denied the 
veteran's claim for Social Security disability benefits, 
concluding that the veteran was not unable to engage in 
substantial, gainful activity due to either physical or 
mental impairment.  While Social Security decisions are not 
binding on the Board, they may be considered as additional 
evidence in determining the overall physical and mental 
condition of the veteran.  In particular, the Social Security 
judge noted that there were a significant number of jobs 
available in the national economy which the veteran could be 
expected to perform, thereby rejecting Dr. Hecker's opinion; 
and he felt that the veteran's allegations of pain were not 
fully credible.  In reaching his conclusion, the Social 
Security judge relied on the opinion of a vocational expert 
who after considering the veteran's age, education, work 
experience and training, and assuming that he was capable of 
performing a sedentary job, opined that there were a number 
of jobs that the veteran could perform.

The veteran was also scheduled for several appointments with 
VA's Rehabilitation and Employment division, but he failed to 
show up for his appointments (as described by a letter in 
June 2001). 

The preponderance of the evidence fails to show that the 
veteran is unemployable as a result of his service-connected 
disabilities, and the veteran failed to comply with the 
Board's request for additional information to show that he 
was unemployable based on his service-connected disabilities.  
Accordingly, the veteran's claim is denied.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in October 2005.  By this, and by previous 
letters, the statement of the case, and the supplemental 
statements of the case, the veteran was informed of all four 
elements required by the Pelegrini II Court as stated above.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

VA and private treatment records have been obtained, as have 
the records from the Social Security Administration regarding 
the veteran's claim at that agency for disability benefits.  
The veteran has also been provided with several VA 
examinations (the reports of which have been associated with 
the claims file).  Additionally, the veteran was scheduled to 
testify at a hearing before the Board, but he failed to 
appear; and the veteran was requested to complete a form 
regarding his employment history, but he failed to comply.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's TDIU claim, no disability rating 
or effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

Entitlement to a total disability rating based on individual 
unemployability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


